  

Exhibit I

 

JOINT AND SEVERAL GUARANTY OF PAYMENT


 

THIS GUARANTY OF PAYMENT (this “Guaranty”) is made as of the __ day of November,
2012, by Steven Leber and Joseph Bernstein (each, a “Guarantor” and together,
the “Guarantors”), in favor of Mel Harris (“Lender”) of the Promissory Note,
dated as of the date hereof with a principal amount of Two Hundred Thousand
Dollars ($200,000) (the “Note”) issued by Grandparents.com, Inc., a Delaware
corporation (the “Borrower”).

 

RECITALS

 

WHEREAS, contemporaneously herewith, Lender is making a loan to the Borrower in
the principal amount of up to Two Hundred Thousand Dollars ($200,000) (the
“Loan”);

 

WHEREAS, contemporaneously herewith, and as a condition of the Note, this
Guaranty is being executed in order to provide guarantees (which shall be joint
and several) of the Note; and

 

WHEREAS, the Lender requires as a condition to the making of the Loan that
Guarantors shall have executed and delivered this Guaranty for the benefit of
the Lender.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, and in order to
induce Lender to make the Loan to Borrower, each Guarantor hereby represents,
warrants and covenants to Lender as follows:

 

1.  Guaranty of Obligations.  Subject to the limitations contained herein, the
Guarantors hereby, jointly and severally, unconditionally guarantee the prompt
payment of the Obligations, as hereinafter defined, and become surety for, the
prompt payment and performance thereof (including any interest accruing thereon
after maturity, or after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), whether direct or indirect (including those
acquired by assignment or participation), absolute or contingent, joint or
several, due or to become due, now existing or hereafter arising; which arise
out of or in connection with the Loan from the Lender to the Borrower; and any
amendments, extensions, renewals or increases and all costs and expenses of the
Lender (including reasonable attorneys’ fees, at all levels, including appellate
courts, and expenses) incurred in the documentation, negotiation, modification,
enforcement, collection or otherwise in connection with any of the foregoing,
including the Note, as more fully set forth herein (collectively, the
“Obligations”). If the Borrower defaults under any such Obligations, the
Guarantors will pay the amount due to the Lender.

 

2.  Nature of Guaranty; Waivers.  This is a guaranty of payment and not of
collection and the Lender shall not be required or obligated, as a condition of
the Guarantors’ liability, to make any demand upon or to pursue any of its
rights against the Borrower, or to pursue any rights which may be available to
it with respect to any other person who may be liable for the payment of the
Obligations.

 

 

 

 

This is an absolute, unconditional, irrevocable and continuing guaranty and will
remain in full force and effect until all of the Obligations have been
indefeasibly paid in full, and the Lender has terminated this Guaranty. This
Guaranty will remain in full force and effect even if there is no principal
balance outstanding under the Obligations at a particular time or from time to
time. This Guaranty will not be affected by any surrender, exchange, acceptance,
compromise or release by the Lender of any other party, or any other guaranty or
any security held by it for any of the Obligations, by any failure of the Lender
to take any steps to perfect or maintain its lien or security interest in or to
preserve its rights to any security or other collateral for any of the
Obligations or any guaranty, or by any irregularity, unenforceability or
invalidity of any of the Obligations or any part thereof or any security or
other guaranty thereof. The Guarantors’ obligations hereunder shall not be
affected, modified or impaired by any counterclaim, set-off recoupment,
deduction or defense based upon any claim the Guarantors, or any of them, may
have (directly or indirectly) against the Borrower or the Lender, except payment
or performance of the Obligations.

 

Notice of acceptance of this Guaranty, notice of extensions of credit to the
Borrower from time to time, notice of default, diligence, presentment, notice of
dishonor, protest, demand for payment, and any defense based upon the Lender’
failure to comply with the notice requirements under Sections 9-611 and 9-612 of
the Uniform Commercial Code as in effect from time to time are hereby waived.
Each Guarantor waives all defenses based on suretyship or impairment of
collateral.

 

The Lender at any time and from time to time, without notice to or the consent
of the Guarantor, and without impairing or releasing, discharging or modifying
the Guarantor’s liabilities hereunder, may (a) change the manner, place, time or
terms of payment or performance of or interest rates on, or other terms relating
to, any of the Obligations; (b) renew, substitute, modify, amend or alter, or
grant consents or waivers relating to any of the Obligations, any other
guaranties, or any security for any Obligations or guaranties; (c) apply any and
all payments by whomever paid or however realized including any proceeds of any
collateral, to any Obligations of the Borrower in such order, manner and amount
as the Lender may determine in its sole discretion; (d) settle, compromise or
deal with any other person, including the Borrower or the Guarantor, with
respect to any Obligations in such manner as the Lender deems appropriate in its
sole discretion; (e) substitute, exchange or release any security or guaranty;
or (f) take such actions and exercise such remedies hereunder as provided
herein.

 

3.  Repayments or Recovery from the Lender.  If any demand is made at any time
upon the Lender for the repayment or recovery of any amount received by it in
payment or on account of any of the Obligations and if the Lender repays all or
any part of such amount by reason of any judgment, decree or order of any court
or administrative body or by reason of any settlement or compromise of any such
demand, each Guarantor will be and remain liable hereunder for the amount so
repaid or recovered up to the Obligations to the same extent as if such amount
had never been received originally by the Lender. The provisions of this Section
will be and remain effective notwithstanding any contrary action which may have
been taken by each Guarantor in reliance upon such payment, and any such
contrary action so taken will be without prejudice to the Lender’ rights
hereunder and will be deemed to have been conditioned upon such payment having
become final and irrevocable.

 

2

 

 

4.  Enforceability of Obligations.  No modification, limitation or discharge of
the Obligations arising out of or by virtue of any bankruptcy, reorganization or
similar proceeding for relief of debtors under federal or state law will affect,
modify, limit or discharge the Guarantor’s liability in any manner whatsoever
and this Guaranty will remain and continue in full force and effect and will be
enforceable against the Guarantors to the same extent and with the same force
and effect as if any such proceeding had not been instituted. Each Guarantor
waives all rights and benefits which might accrue to it by reason of any such
proceeding and will be liable to the full extent hereunder, irrespective of any
modification, limitation or discharge of the liability of the Borrower that may
result from any such proceeding.

 

Each Guarantor expressly waives the effect of any statute of limitations or
other limitations on any actions under this Guaranty.

 

5.  Events of Default.  The occurrence of any of the following shall be an
“Event of Default”: (i) any Event of Default (as defined in the Promissory Note,
dated as of the date hereof issued to the Lender); (ii) any default under any of
the Obligations that does not have a defined set of “Events of Default” and the
lapse of any notice or cure period provided in such Obligations with respect to
such default; (iii) any Guarantor’s failure to perform any of his obligations
hereunder; (iv) the falsity, inaccuracy or material breach by any Guarantor of
any written warranty, representation or statement made or furnished to the
Lender by or on behalf of any Guarantor; or (v) the termination or attempted
termination of this Guaranty. Upon the occurrence of any Event of Default, the
Guarantors shall pay to the Lender the Obligations; or (c) the Lender in its
sole discretion may exercise with respect to any collateral any one or more of
the rights and remedies provided a secured party under the applicable version of
the Uniform Commercial Code; or (d) the Lender in its sole discretion may
exercise from time to time any other rights and remedies available to it at law,
in equity or otherwise.

 

6.  Costs.  To the extent that the Lender incur any costs or expenses in
protecting or enforcing its rights under the Obligations or this Guaranty,
including reasonable attorneys’ fees (at all levels, including appellate courts)
and the costs and expenses of litigation, such costs and expenses will be due on
demand, will be included in the Obligations and will bear interest from the
incurring or payment thereof at the default rate (as contemplated in any of the
Obligations).

 

7.  Postponement of Subrogation.  Until the Obligations are indefeasibly paid in
full, expire, are terminated and are not subject to any right of revocation or
rescission, the Guarantors postpone and subordinate in favor of the Lender or
its designee (and any assignee or potential assignee), any and all rights which
the Guarantors or any of them may have to (a) assert any claim whatsoever
against the Borrower based on subrogation, exoneration, reimbursement, or
indemnity or any right of recourse to security for the Obligations with respect
to payments made hereunder, and (b) any realization on any property of the
Borrower, including participation in any marshalling of the Borrower’s assets.

 

3

 

 

8.  Notices All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
and will be effective upon receipt. Notices may be given in any manner to which
the Lender and the Guarantors may separately agree. Regardless of the manner in
which provided, Notices may be sent to the office address of the Lender and the
office or residence address of the Guarantors or to such other address as either
may give to the other for such purpose in accordance with this Section.

 

9.  Preservation of Rights.  No delay or omission on the Lender’ part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the Lender’
action or inaction impair any such right or power. The Lender’ rights and
remedies hereunder are cumulative and not exclusive of any other rights or
remedies which the Lender may have under other agreements, at law or in equity.
The Lender may proceed in any order against the Borrower, any Guarantor or any
other obligor of, or any collateral securing, the Obligations.

 

10.  Illegality.  If any provision contained in this Guaranty should be invalid,
illegal or unenforceable in any respect, it shall not affect or impair the
validity, legality and enforceability of the remaining provisions of this
Guaranty.

 

11.  Changes in Writing.  No modification, amendment or waiver of, or consent to
any departure by the Guarantors from, any provision of this Guaranty, will be
effective unless made in a writing signed by the Lender and the Guarantors, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice to or demand on the Guarantors will
entitle the Guarantors to any other or further notice or demand in the same,
similar or other circumstance.

 

12.  Entire Agreement.  This Guaranty and the Note (including the documents and
instruments referred to herein or therein) constitutes the entire agreement and
supersedes all other prior agreements and understandings, both written and oral,
between the Guarantors and the Lender with respect to the subject matter hereof.
Unless otherwise defined herein, all capitalized terms used herein shall have
the meanings ascribed thereto in the Note.

 

13.  Successors and Assigns.  This Guaranty will be binding upon and inure to
the benefit of the Guarantors and the Lender and their respective heirs,
executors, administrators, successors and assigns; provided, however, that the
Guarantors may not assign this Guaranty in whole or in part without the Lender’
prior written consent and the Lender at any time may assign this Guaranty in
whole or in part.

 

14.  Interpretation.  In this Guaranty, unless the Lender and the Guarantors
otherwise agree in writing, the singular includes the plural and the plural the
singular; references to statutes are to be construed as including all statutory
provisions consolidating, amending or replacing the statute referred to; the
word “or” shall be deemed to include “and/or”, the words “including”, “includes”
and “include” shall be deemed to be followed by the words “without limitation”;
and references to sections or exhibits are to those of this Guaranty. Section
headings in this Guaranty are included for convenience of reference only and
shall not constitute a part of this Guaranty for any other purpose.

 

4

 

 

15.  Electronic Signatures; Counterparts. This Guaranty may be executed by
facsimile or e-mail. Executed counterparts in electronic format, including PDF
or e-mail, or facsimile are to be treated as hand-marked originals and shall be
of equal import and effect as hand-marked originals and binding.

 

16.  Indemnity.  The Guarantors agree to indemnify each of the Lender, each
legal entity, if any, who controls the Lender and each of their respective
directors, officers and employees (the “Indemnified Parties”), and to hold each
Indemnified Party harmless from and against, any and all claims, damages,
losses, liabilities and expenses (including all fees and charges of internal and
external counsel with whom any Indemnified Party may consult and all expenses of
litigation and preparation therefor) which any Indemnified Party may incur or
which may be asserted against any Indemnified Party by any person, entity or
governmental authority (including any person or entity claiming derivatively on
behalf of any Guarantor, in connection with or arising out of or relating to the
matters referred to in this Guaranty, whether (a) arising from or incurred in
connection with any breach of a representation, warranty or covenant by any
Guarantor, or (b) arising out of or resulting from any suit, action, claim,
proceeding or governmental investigation, pending or threatened, whether based
on statute, regulation or order, or tort, or contract or otherwise, before any
court or governmental authority; provided, however, that the foregoing indemnity
agreement shall not apply to any claims, damages, losses, liabilities and
expenses solely attributable to an Indemnified Party’s gross negligence or
willful misconduct. The indemnity agreement contained in this Section shall
survive the termination of this Guaranty and assignment of any rights hereunder.
Each Guarantor may participate at its expense in the defense of any such claim.

 

17.  Governing Law; Exclusive Jurisdiction; Venue; Agent for Service.  This
Guaranty has been delivered to and accepted by the Lender and will be deemed to
be made in the State of Florida. This Guaranty will be construed and interpreted
in accordance with the laws of the State of Florida, excluding its conflict of
laws rules. Each Guarantor hereby irrevocably consents to the exclusive
jurisdiction of any state or federal court in Miami-Dade County, Florida;
provided that nothing contained in this Guaranty will prevent the Lender from
bringing any action, enforcing any award or judgment or exercising any rights
against such Guarantor individually, against any security or against any
property of such Guarantor within any other county, state or other foreign or
domestic jurisdiction. Each Guarantor acknowledges and agrees that the venue
provided above is a convenient forum for both the Lender and such Guarantor.
Each Guarantor waives any objection to venue and any objection based on a more
convenient forum in any action instituted under this Guaranty. If the Lender
shall commence an action or proceeding to enforce any provisions of this
Guaranty against any other party, then the Lender shall be reimbursed by such
other party (or parties) for its reasonable attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding at all levels, including the appellate courts. The Company
hereby irrevocably appoints Joseph Bernstein, having an address of 6662 Casa
Grande Way, Delray Beach, Florida 33446 as its agent for service of process in
the State of Florida for purposes of this Guaranty.

 

18.  WAIVER OF JURY TRIAL.  EACH GUARANTOR IRREVOCABLY WAIVES ANY AND ALL RIGHT
SUCH GUARANTOR MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF
ANY NATURE RELATING TO THIS GUARANTY, ANY DOCUMENTS EXECUTED IN CONNECTION WITH
THIS GUARANTY OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS. THE
GUARANTOR ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

 



5

 



 

The Guarantor acknowledges that it has read and understood all the provisions of
this Guaranty, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Guaranty, as of
the date first above written.

 

  /s/ Steven Leber     Steven Leber           /s/ Joseph Bernstein     Joseph
Bernstein  

 

 

 

